PER CURIAM.
The claimant appeals a worker’s compensation order which we hereby affirm, except as to the denial of attorney’s fees. Claimant’s attorney seeks a fee for benefits obtained in a 1976 order, which also found entitlement to an attorney’s fee to be determined at a later date. Although the 1976 order was appealed to the Industrial Relations Commission, and reversed in part, in Electric Construction Co. v. Capps, (July 25, 1977), the finding of entitlement was sustained, and thus became the law of the case. Wurwarg v. Lighthouse Restaurant, 131 So.2d 469 (Fla.1961). Accordingly, the Judge is precluded from reconsidering the issue, and is now bound by his prior determination.
The order is affirmed in part and reversed in part, and the cause is remanded for further proceedings consistent with this opinion.
Application for Attorney’s Fees filed by attorney for appellee is granted; said attorney is hereby allowed a fee of two hundred and fifty dollars ($250.00) for services in this Court, said fee to be paid by appellants after final disposition of this cause.
LARRY G. SMITH, Acting C. J., and SHAW and WENTWORTH, JJ., concur.